Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                 September 04, 2014

The Court of Appeals hereby passes the following order:

A14A2328. THE STATE v. JOHNNY EVERETT MASHBURN.

      The State seeks to appeal an order dismissing its motion to recuse the judge
assigned to its prosecution of Johnny Everett Mashburn. OCGA § 5-7-1 (a) (9) gives
the State the right to appeal “[f]rom an order, decision, or judgment denying a motion
by the state to recuse or disqualify a judge made and ruled upon prior to the defendant
being put in jeopardy[.]” But an appeal from such an order may only be taken by
application for interlocutory appeal. See OCGA § 5-7-2; State v. Ware, 282 Ga. 676
(653 SE2d 21) (2007). Because the State failed to follow the required appellate
procedure, this direct appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                         09/04/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.